Case 2:17-cv-03387-ES-MAH Document 620 Filed 02/02/20 Page 1 of 2 PageID: 19339



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 CELGENE CORPORATION,                :
                                     :
             Plaintiff,              :                 Civ. Action No. 17-3387 (ES)(MAH)
                                     :
        -v-                          :                 CONSOLIDATED WITH:
                                     :                     17-3159 (ES)(MAH)
 HETERO LABS LIMITED; HETERO         :                     18-13715 (ES)(MAH)
 LABS LIMITED UNIT-V; HETERO         :                     19-143 (ES)(MAH)
 DRUGS LIMITED; HETERO USA, INC.; :                        18-16035 (ES)(MAH)
 AUROBINDO PHARMA LIMITED;           :                     18-14111 (ES)(MAH)
 AUROBINDO PHARMA USA, INC.;         :                     18-14366 (ES)(MAH)
 AUROLIFE PHARMA LLC; EUGIA          :                     18-16395 (ES)(MAH)
 PHARMA SPECIALTIES LIMITED;         :
 APOTEX INC.; APOTEX CORP.;          :
 MYLAN PHARMACEUTICALS, INC.;        :
 MYLAN INC.; MYLAN, N.V.;            :                    SPECIAL DISCOVERY MASTER
 BRECKENRIDGE PHARMACEUTICAL, :                                  ORDER NO. 8
 INC.; TEVA PHARMACEUTICALS          :
 USA, INC.,                          :
             Defendants.             :
 ____________________________________


        This Order rules on the dispute between Celgene and Aurobindo regarding Celgene’s

 requests for the depositions of Aurobindo witnesses Bharath Kumar Konda, Baji Shaik, and

 Sangram Sahoo. The Special Discovery Master has considered the parties’ arguments and

 submissions and rules as follows:

        The depositions of Bharath Kumar Konda and Baji Shaik shall proceed in Kingston,

 Jamaica on February 16 and 17, 2020. The Special Discovery Master acknowledges the

 logistical challenges cited by Aurobindo regarding holding these depositions in this location, but

 given the circumstances of this litigation, nevertheless considers this the most efficient course of

 action suggested by the parties. As the Special Discovery Master previously held, holding these

 depositions in Dubai or Hong Kong is not workable under the strict deadlines of this case and the
Case 2:17-cv-03387-ES-MAH Document 620 Filed 02/02/20 Page 2 of 2 PageID: 19340



 tight deposition schedules necessary to comply with these deadlines – it would take too much

 time for Celgene’s counsel (and other counsel who wish to participate) to travel to, conduct

 depositions in, and return from these locations in an already compressed and demanding

 deposition schedule. Video depositions are also not a realistic solution in this situation, given

 that the deponents are not native-English-speakers and given the potential need for interpreters.

        Aurobindo shall make its best efforts to make witnesses Konda and Shaik available on

 these dates in Kingston, Jamaica. If Aurobindo requires assistance from Celgene to do so,

 including obtaining work permits/work permit exemptions, etc., Celgene shall use its best efforts

 to assist Aurobindo to comply with this Order. Each party will pay for its own travel expenses,

 lodging, and other costs associated with these depositions. The expenses of the witnesses’ travel

 will be borne by Aurobindo.

        Regarding witness Sahoo, the Special Discovery Master orders that the parties submit full

 briefing on Celgene’s request for sanctions. Celgene shall submit its brief, not to exceed 15

 pages double-spaced, within two weeks of the date of this Order. Aurobindo shall submit a

 responsive brief, not to exceed 15 pages double-spaced, within two weeks of receiving Celgene’s

 brief. The briefs shall address the full panoply of Third Circuit law on any sanctions sought that

 limit or exclude evidence.

 SO ORDERED

 Dated: February 2, 2020                       /s/ Faith S. Hochberg_______________

                                               Hon. Faith S. Hochberg, U.S.D.J. (ret.)




                                                  2
